Citation Nr: 0012656	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-05 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1980 
and from May 1988 to November 1991.  He served in Southwest 
Asia from December 1990 to April 1991, and his appeal comes 
before the Board of Veterans' Appeals (Board) from an October 
1997 rating decision issued by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The veteran's claims of entitlement to service connection for 
joint pain and fatigue, both to include as due to an 
undiagnosed illness, will be addressed in both the REASONS 
AND BASES and the REMAND sections of this decision.


FINDINGS OF FACT

1.  The veteran has been diagnosed with a hiatal hernia and 
gastroesophageal reflux disease (GERD) subsequent to service, 
but there is no competent medical evidence of a nexus between 
these disorders and service.

2.  There is competent medical evidence showing that, 
subsequent to service, the veteran has been treated for 
complaints of joint pain that have not been attributed to 
either a known diagnosis or an undiagnosed disorder.

3.  There is competent medical evidence showing that, 
subsequent to service, the veteran has been treated for 
complaints of fatigue that have not been attributed to either 
a known diagnosis or an undiagnosed disorder.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
stomach disorder, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for joint 
pain, to include as due to an undiagnosed illness, is 
initially found to be well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for 
fatigue, to include as due to an undiagnosed illness, is 
initially found to be well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a stomach disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including peptic ulcers, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In addition, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1)(i) (1999);  see 
also 38 U.S.C.A. § 1117 (West 1991).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (1999).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

To establish a well-grounded claim for service connection 
under 38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 
(1999), there must be evidence of: (1) active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of an undiagnosed illness; 
(3) objective indicators of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period; and 
(4) a nexus between the chronic disability and the 
undiagnosed elements.  An "undiagnosed" illness for this 
purpose is one that cannot be attributed to any known 
diagnosis or, at a minimum, has not been attributed to a 
known diagnosis by physicians providing treatment or an 
examination.  See VAOPGCPREC 4-99 (May 3, 1999). 

In cases where a veteran is claiming service connection for a 
disability attributable to a known diagnosis, there must be: 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The nexus requirement may be satisfied by evidence 
showing that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The veteran's service medical records are entirely negative 
for a hiatal hernia, GERD, or any other stomach problems.  In 
December 1994, the veteran underwent x-rays of the upper 
gastrointestinal system, which revealed a hiatal hernia, with 
associated reflux.  The veteran's complaints of this 
symptomatology are also noted in the report of a March 1995 
VA systemic conditions examination.  The report of a February 
1996 VA endoscopy indicates a normal examination.  An April 
1997 VA examination report reflects that the veteran first 
noted epigastric burning and a bile taste in his mouth at 
night sometime in either 1992 or 1993, and he complained of 
nausea and vomiting about three times a month but denied 
constipation, diarrhea, melena, dysphagia, or any recent 
weight loss.  The examiner rendered a diagnosis of GERD.  
Additionally, the report of an August 1998 VA general medical 
examination report contains a diagnosis of stomach problems, 
including a hiatal hernia with GERD, as evidenced by x-rays 
and the veteran's history.  None of these reports contains an 
opinion suggesting a causal link between the veteran's 
current stomach problems and service.

As indicated above, the veteran's claimed illness has been 
shown subsequent to service and has been attributed to 
several known diagnoses, including a hiatal hernia and GERD.  
As such, the provisions of 38 C.F.R. § 3.317 (1999), which 
apply only in cases of an undiagnosed illness, are not for 
application, and the veteran's claim for service connection 
will be considered on a direct causation basis only.  See, 
e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this regard, the Board finds that the medical evidence of 
record does not suggest a nexus between the veteran's current 
gastrointestinal problems and service. The only evidence of 
record supporting the veteran's claim is his own lay opinion, 
as indicated in his April 1998 Substantive Appeal.  However, 
the veteran has not been shown to possess the medical 
expertise necessary to render a diagnosis or to establish a 
nexus or link between a currently diagnosed disorder and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").  Therefore, the lay contentions of record, 
alone, do not provide a sufficient basis upon which to find 
this claim to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a 
stomach disorder, to include as due to an undiagnosed 
illness, this claim must be denied as not well grounded.  
Since the veteran's claim for service connection is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

The Board recognizes that the RO has denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on its merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

II.  Entitlement to service connection for joint pain and 
fatigue

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to service connection for joint pain 
and fatigue, both to include as due to an undiagnosed 
illness, are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In other words, the Board finds that 
these claims are plausible and capable of substantiation.  
The Board has based this initial finding on medical evidence, 
including VA examination reports from 1997, showing that that 
the veteran has complained of joint pain and fatigue, but his 
complaints regarding these disorders have not been attributed 
to either known diagnoses or undiagnosed illnesses.  However, 
for reasons detailed below, the Board will not render a 
decision on the merits of these claims in the present 
decision.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a stomach disorder, to include as 
due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for joint 
pain, to include as due to an undiagnosed illness, is found 
to be well grounded, and, to this extent only, the veteran's 
appeal is granted.

The claim of entitlement to service connection for fatigue, 
to include as due to an undiagnosed illness, is founded to be 
well grounded, and, to this extent only, the veteran's appeal 
is granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims for service 
connection for joint pain and fatigue.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  This duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

In this case, the veteran's complaints of joint pain and 
fatigue were addressed during several VA examinations 
conducted in 1997.  However, the veteran's examiners, to 
date, have not clarified whether these complaints are 
attributable to known diagnoses or, in the alternative, to 
undiagnosed illnesses.  Such medical determinations are 
necessary before the veteran's claims for service connection 
for these disorders can be adjudicated under 38 C.F.R. 
§ 3.317 (1999).   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed joint 
pain and fatigue.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to describe all individual 
joint symptoms and fatigue symptoms shown 
upon examination.  The examiner should 
clearly indicate whether such symptoms, 
taken individually, are attributable to a 
known diagnosis.  If not, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that each 
symptom not shown to be attributable to a 
known diagnosis is attributable to an 
undiagnosed illness.  For each symptom 
shown upon examination, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
symptom is related to the veteran's 
service.  All opinions and conclusions 
expressed must be accompanied by a 
complete rationale in a typewritten 
report.

2.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
joint pain and fatigue, both to include 
as due to an undiagnosed illness.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

